Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to amendment filed 04/04/2022. Claim 25 has been added. No claims have been canceled. Claims have been amended. Claims 1-20 are still pending in this application. 

2.	Applicant has added new dependent claim 25 that recite “wherein the amount of time between the first time and the second time equals to the threshold amount of time, and the amount of time between the second time and the third time equals to the threshold amount of time”. First it is noted that Applicant’s specification does not disclose anything explaining the claimed limitations in dependent claim 25. Second, Applicant’s specification does not disclose the word “equal”. Third, Applicant has not pointed out with specificity, as to where support can be found in the specification for the new limitations (see 2nd to last paragraph of 714.02 in the MPEP and MPEP § 2163.06.). See 37 CFR 1.111. In order to aid the Examiner to provide accurate analysis/interpretations for this amendment and clear rejection, Applicant respectfully required to specifically point support and citation in applicant’s specification for the new limitations.
	Thus, due to the lack of support and clarity the examiner is providing the below rejection regarding depend claim 25 to the best of Examinee’s knowledge and understanding. 




Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteo et al. (Pub.No.: 2007/0291922 A1) in view of Doyle et al. (US PAT # 6,424,709 B1). 

Regarding claims 1, 8 and 15, Matteo teaches a method (see abstract), system (reads on the ACD system as shown in Fig. 1) and a computer program product comprising a non-transitory computer readable medium (see [0022 and 0041]) comprising:

at a first time, obtaining 1) first contact contacts that are waiting to be paired with an available agent and ii) first agent information identifying a first set of available agents that are available to be paired with a contact, the first set of available agents comprising at least a first agent (this reads on determining the available resource to service the request from the queue [0018 and 0025-0026]. Note that the requests in queue herein are incoming calls. [0002-0003 and 0015]);

after obtaining the first contact and the first agent information, performing a first pairing process, in a switch of the contact and the first agent information (see [0026]);

at a second time after performing the first pairing process, obtaining i) second contact , and ii) second agent information identifying a second set of available agents that are available to be paired with a contact, the second set of available agents comprising at least the first agent (the Examiner interpreting this entire limitations as the agent who possesses “multiple skill”, whereon the agent can be assigned/matched to serve calls in two queues because the agent has different level of skills , see [0018-0020]);

after obtaining the second contact and the second agent information, performing a second pairing process, in the switch of the contact center, using the second contact and the second agent information, wherein the performance of the second pairing process results in a pairing of the first contact with the first agent (reads on assigning the available agent to contact, see [0018]);

at a third time after performing the second pairing process, obtaining i) third contact and ii) third agent information identifying a third set of available agents that are available to be paired with a contact (see [0034-0036]); and

after obtaining the third contact and the third agent information, performing a third pairing process, in the switch of the contact center, using the third contact and the third agent information (see [0034-0036]), wherein

	Matteo features are already addressed in the above rejection. Although Matteo teaches performing first , second and third pairing process after obtaining first, second and thirds contact information, Matteo does not specifically teach “the amount of time between the first time and the second time is: i) at least a or iii) both, and the amount of time between the second time and the third time is: i) at least the or iii) both”.

	However, Doyle teaches if a primary level agent (e.g., ranks) 22, 24, 26 for the work type is not available, then the skills routing module 52 may place the call in a call queue. As the call waits in the queue, the skills routing module 52 will periodically check the status of the primary level agents to find an available agent. The skills routing module 52 will also track the time each call has waited in the queue and compare the time with the decay profile for that call. Where the time in queue exceeds the threshold time limit, the skills routing module 52 may assign the call to a secondary (or higher) level agent (see col. 5, lines 30-39). In other words, assignments/routing of calls to available agents are done based on a threshold time limit.  

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the feature assigning to available agent based on factoring the threshold time for calls, as taught by Doyle into the teachings of Matteo in order to minimize the wait tome for customers that are waiting to be services in a call center which will optimize the call handling in a any contact center. 

Regarding claims 2, 9 and 16, the combination of Matteo and Doyle teaches wherein the first set of available agents comprises at least the first agent and a second agent (this reads on Agents 106-108 who are available for handling calls within ACD, see Matteo [0020]).

Regarding claims 3, 10 and 17, the combination of Matteo and Doyle teaches wherein the second set of contacts comprises at least the first contact and a second contact (this reads on service requests in ACD as discussed I, see Matteo n [0015]). 

Regarding claims 4, 11 and 18, the combination of Matteo and Doyle teaches wherein a combination of and the first agent information and/or a combination of and the second agent information identifies an amount of choice available to a contact center system (see Matteo [0025-0027]).

Regarding claims 5, 12 and 19, the combination of Matteo and Doyle teaches wherein the predetermined threshold amount of time or the predetermined maximum amount of time is based on an amount of choice available to a contact center system (see Matteo [0025-0027]).

Regarding claims 6, 13 and 20, the combination of Matteo and Doyle teaches wherein pairing the first contact to the first agent occurs at a fourth time between the second time and the third time (this may read on new request added to the queue and once the agent available then program control processed to the resource allocation process 300 to connect and pair the contact with the agent, see Matteo [0036]).

Regarding claims 7, 14 and 21, the combination of Matteo and Doyle teaches wherein pairing the first contact to the first agent occurs at a fourth time after the third time (this may read on new request added to the queue and once the agent available then program control processed to the resource allocation process 300 to connect and pair the contact with the agent, see Matteo [0036]).

Regarding claims 22-24, the combination of Matteo and Doyle teaches wherein the first contact became available for pairing closer to the first time than the second time (see Matteo [0027 and 0032]).  

Claim 25 recite “wherein the amount of time between the first time and the second time equals to the threshold amount of time, and the amount of time between the second time and the third time equals to the threshold amount of time”. Note that Matteo teaches TABLE-US-00001 Queue No. Current Service Class State Queue 1 Within Range Queue 2 Within Range Queue 3 Over threshold Queue 4 Over Served Queue 5 Over threshold Queue 6 Within Range Queue 7 Current Jeopardy Queue 8 Future Jeopardy Queue 9 Within Range see Table 1 in [0028]. The Examiner is interpreting that all queue within rage such as queue 1, queue 2, queue 6 are all equals to the threshold amount of time. One of an ordinary skill in the art may choose the amount of time to be equal to the threshold amount of time or different than the threshold amount of time. 

Response to Arguments
3.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652